Citation Nr: 1105827	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  08-25 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from July 1963 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in September 2007 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida.

The Veteran provided testimony before a Veterans Law Judge who 
has since left her employment at the Board in January 2009; a 
transcript of the hearing has been associated with the Veteran's 
claims file.

In a June 2009 decision, the Board determined that new and 
material evidence had been received in order to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder and remanded the merits of the claim for further 
development.  The case now returns to the Board for appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

As noted in the Introduction, the Veteran testified before a 
Veterans Law Judge who has since left her employment at the Board 
in January 2009.  In January 2011, the Veteran was informed of 
such fact and was given the opportunity to request an additional 
hearing.  Thereafter, later in January 2011, the Veteran 
indicated that he wished to be scheduled for a Board hearing 
before a Veterans Law Judge sitting at the RO.  Therefore, a 
remand is necessary in order to afford the Veteran his requested 
hearing.  38 C.F.R. §§ 20.703, 20.704 (2010).   




Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge sitting 
at the RO.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


